Citation Nr: 0739751	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of L2 compression fracture. 

2.  Entitlement to service connection for left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to June 1971, 
with an additional 28 years of reserve service in the United 
States Army National Guard. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from October 2003, February 2004, and March 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The Board observes that the veteran is separately service 
connected for lumbar radiculitis, associated with his lumbar 
spine fracture, evaluated as 20 percent disabling.  An appeal 
regarding this evaluation was not certified to the Board, but 
the record suggests the veteran may be interested in pursuing 
such an appeal.  Therefore, the matter is referred to the RO 
for any appropriate action.   

The issue of entitlement to service connection for a left hip 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 25, 2003, the veteran's residuals of 
L2 compression fracture were characterized by pain and muscle 
spasm on extreme forward bending, without evidence of listing 
of the whole spine to the opposite side, marked limitation of 
forward bending, loss of lateral motion, or abnormal mobility 
on forced motion, or more than moderate limitation of motion 
of the lumbar spine.

2.  From January 1, 2004 to September 21, 2004, the veteran's 
residuals of L2 compression fracture were not characterized 
by forward flexion limited to 30 degrees or less, favorable 
ankylosis of the thoracolumbar spine, listing of the whole 
spine to the opposite side, marked limitation of forward 
bending, loss of lateral motion, or abnormal mobility on 
forced motion.  More than moderate limitation of motion of 
the lumbar spine is not shown.  

3.  Beginning April 4, 2006, the veteran's residuals of L2 
compression fracture manifested in marked limitation of 
forward bending and loss of lateral motion with osteo-
arthritic changes. 


CONCLUSIONS OF LAW

1.  Prior to September 25, 2003, the criteria for assignment 
of a disability rating in excess of 20 percent for residuals 
of L2 compression fracture were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292, 5294 (2003); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic 
Code 5010-5241 (2007).  

2.  From January 1, 2004 to September 21, 2004, the criteria 
for assignment of a disability rating in excess of 20 percent 
for residuals of L2 compression fracture were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5294 (2003); 38 C.F.R. §§ 4.1, 4.40, 
4.71a, Diagnostic Code 5010-5241 (2007).  

3.  The criteria for assignment of a 40 percent disability 
rating for residuals of L2 compression fracture were met, 
effective April 4, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5294 (2003); 
38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5010-5241 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the residuals of his service-
connected L2 compression fracture are more severely disabling 
than the currently assigned 20 percent rating indicates.  




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, compliant notice was provided to the appellant 
in March 2006. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
treatment records from several providers and lay statements 
in support of his claim.  Although the appellant's October 
2005 VA Form 9 reflects his initial request for a personal 
hearing before a Veterans Law Judge, the veteran subsequently 
withdrew his request on the record during a RO hearing before 
a Decision Review Officer.  The appellant was afforded a VA 
medical examination in April 2006.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, private treatment records, lay statements in 
support of the veteran's claim, and an April 2006 VA 
compensation and pension examination report.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Increased Rating

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. § 
4.10.  A disability of the musculoskeletal system is measured 
by the effect on ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain. Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The rating criteria for evaluating disabilities of the spine 
changed when new criteria for the evaluation of spine 
disabilities were published in September 2003 during the 
pendency of this appeal.  In this decision, the Board will 
consider the criteria in effect prior to September 2003 and 
the criteria effective from September 2003.  However, the new 
criteria are only to be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA. 38 C.F.R. § 14.507.

A 20 percent disability rating was assigned for sacroiliac 
injury with muscle spasm on extreme forward bending and loss 
of lateral spine motion.  These were the criteria which 
governed the veteran's disability rating when he filed his 
claim in July 2003.  Under the older criteria, sacroiliac 
injury causing muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position, 
was rated as 20 percent disabling.  A maximum 40 percent 
rating was assigned for severe sacroiliac injury with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5294 
(2003).  In addition, Diagnostic Code 5292 contemplated 
limitation of motion of the lumbar spine.  Under this code, 
20 percent was assigned for moderate limitation of motion, 
and 40 percent was assigned for severe limitation of motion.  

Review of the relevant medical evidence prior to September 
2003 does not reveal evidence showing entitlement to a 
disability rating greater than 20 percent under the older 
criteria.  June 2003 private medical records note "fairly 
good" range of motion with flexion limited only by hamstring 
tightness.  Radiographic films revealed significant lumbar 
spinal stenosis.  Flexion to 70 degrees and extension to 10 
degrees was noted in September 2003.  

There is no indication that the veteran's sacroiliac injury 
caused listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or loss of lateral motion with 
osteo-arthritic changes.  Although the veteran demonstrated 
some limitation of motion on forward bending and narrowing of 
joint space, the aforementioned symptoms were not accompanied 
by evidence of abnormal mobility on forced motion.  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 20 percent prior to September 
25, 2003.

The veteran underwent a lumbar laminectomy with decompression 
and a bilateral foraminotomy in September 2003.  The RO 
assigned a temporary total (100 percent) rating based on the 
need for convalescence from September 25, 2003 to January 1, 
2004; therefore, the Board need not evaluate the necessity of 
an increased disability rating during this period.  
Thereafter, the RO continued the veteran's 20 percent 
schedular evaluation.  (Another temporary total rating was 
assigned from September 2004 to October 2004, following 
another procedure.)  

Under the General Rating Formula for Diseases and Injuries of 
the Spine that went into effect in September 2003, a 20 
percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is assigned 
where forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is observed. A 50 percent evaluation is 
assigned for spinal fusion with unfavorable ankylosis of the 
entire thoracolumbar spine.  

Review of the medical history from January 1, 2004 (the date 
the veteran's temporary total evaluation for purposes of 
convalescence was restored to a 20 percent evaluation) to 
September 21, 2004 (the date the veteran underwent surgery) 
reveals no listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, limitation of motion on forward 
bending, narrowing of joint space, or abnormal mobility on 
forced motion.  August 2004 treatment records reflect 
complaints of pain across the lower part of the veteran's 
back; however, on examination range of motion was good.  
Thus, the preponderance of the evidence is against the 
assignment of a disability rating greater than 20 percent 
during this period, whether consideration is given to the 
criteria in effect prior to, or since September 2003. 
 
The veteran underwent bone graft surgery and removal of 
surgical hardware in his lumbar spine in September 2004.  The 
RO assigned a temporary total (100 percent) rating based on 
the need for convalescence from September 21, 2004 to 
November 1, 2004; therefore, the Board need not evaluate the 
necessity of an increased disability rating during this 
period.    

The Board finds, however, that following this period of 
convalescence, the criteria for a 40 percent evaluation for 
residuals of L2 compression fracture are met, effective April 
4, 2006, the date the veteran underwent a VA spine 
examination.  During the April 2006 examination the veteran 
reported lower back pain, stiffness, weakness, and spasm.  He 
walked with an obvious limp and used a cane to ambulate.  On 
examination, tenderness along the entire lumbar spine was 
noted.  Range of motion testing revealed forward flexion to 
40 degrees with pain, backward extension to 10 degrees with 
pain, and limited motion on lateral flexion and rotation 
bilaterally.  The veteran reported increased pain, fatigue, 
weakness, and lack of endurance on repetitive range of motion 
testing.  Under the present facts, it appears the earlier 
rating criteria are more favorable to the veteran as the 
aforementioned medical evidence demonstrates marked 
limitation on forward bending (flexion) in standing position, 
loss of lateral motion with osteo-arthritic changes, and 
joint space narrowing.  Thus, the criteria for a 40 percent 
disability rating pursuant to the older rating criteria are 
met.  

A 40 percent rating is the maximum rating available under the 
older criteria for sacroiliac injury, or under the criteria 
for limitation of motion of the lumbar spine.  The Board has 
considered whether evaluation of the veteran's disability 
under any other former or revised diagnostic code could 
result in an evaluation higher than 40 percent.  Pursuant to 
the former criteria, because the evidence is negative for any 
cord involvement or ankylosis; there is no basis for a higher 
evaluation.  Similarly, since the veteran does not 
demonstrate ankylosis (immobility) in any portion of the 
spine, he is not entitled to rating in excess of 40 percent 
under the newer criteria.  April 4, 2006 is the earliest date 
the veteran met the criteria for a 40 percent disability 
rating.  

Although there is evidence of radicular pain, service 
connection is also in effect for lumbar radiculitis 
associated with the veteran's residuals of L2 compression 
fracture of L2, which is separately rated 20 percent 
disabling.  That rating is not on appeal here.

Although the evidence demonstrates additional limitation of 
motion due to pain, fatigability, or repetitive motion, the 
measured limitation of motion is not characterized by 
favorable ankylosis, which is the criterion required for a 50 
percent rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is no objective evidence of any symptoms of the 
veteran's service-connected residuals of L2 compression 
fracture that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Prior to April 4, 2006, entitlement to a schedular rating in 
excess of 20 percent for residuals of L2 compression fracture 
is denied.  

From April 4, 2006, entitlement to a 40 percent disability 
rating for residuals of L2 compression fracture is granted, 
subject to regulations applicable to the payment of monetary 
benefits.




REMAND

The veteran seeks service connection for a left hip 
disability, which he contends developed as a result of an 
August 2001 fall.  He has submitted competent evidence of an 
August 2001 left hip injury which occurred while he was 
engaged in inactive duty training.  In addition, the record 
demonstrates competent medical evidence of a current 
diagnosis of bilateral avascular necrosis, status post left 
hip replacement.  An August 2004 statement from the veteran's 
private physician concludes that since the veteran's 
avascular necrosis is bilateral, it is of idiopathic, or 
unknown, origin. 

In light of the aforementioned evidence, VA has the duty to 
assist the veteran in the development of this claim by 
providing him with an examination to determine whether a 
medical nexus exists between his left hip disability and the 
left hip injury noted during service.  Further, since the 
evidence indicates the veteran's disability is bilateral, but 
worse on the left, the examiner should provide an opinion 
regarding whether the veteran's avascular necrosis is a 
preexisting condition, and if so, was his avascular necrosis 
permanently worsened by the left hip injury which occurred 
while the veteran was on inactive duty for training.  

Accordingly, the claim for service connection for a left hip 
disability is REMANDED for the following action:

1.  The veteran's claims file should be submitted 
to a VA medical examiner to issue an opinion as to 
whether it is as least as likely as not (that is, 
probability of 50 percent or better) that the 
veteran's left hip disability was caused by the 
left hip injury reported in service.  The examiner 
should obtain any tests or studies deemed necessary 
for an accurate assessment. 

This person also should provide an opinion 
regarding whether the veteran's left hip avascular 
necrosis existed prior to the August 2001 fall from 
a helicopter.  If so, the examiner should provide 
an opinion as to whether it is a consequence of an 
injury and if it was at least as likely as not (50 
percent probability or greater) aggravated 
(permanently increased in severity) as a result of 
the August 2001 fall.  If the examiner finds 
evidence of aggravation, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.

2.  After satisfying any outstanding duty to notify 
and assist the veteran, the veteran's service 
connection claim should be re-adjudicated.  If it 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case and given an opportunity to respond before the 
case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


